             Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 1 of 7



 1   Ryan J. Marton (CA Bar No. 223979)
 2
     ryan@martonribera.com
     MARTON RIBERA SCHUMANN & CHANG LLP
 3   548 Market St. Suite 36117
 4
     San Francisco, CA 94104
     Telephone: (415) 360-2511
 5   Facsimile: (415) 795-1081
 6
     Phillip J. Haack (CA Bar No. 262060)
 7
     phaack@martonribera.com
 8   Lauren E. Whittemore (CA Bar No. 255432)
     lwhittemore@martonribera.com
 9
     MARTON RIBERA SCHUMANN & CHANG LLP
10   548 Market St. Suite 36117
     San Francisco, CA 94104
11
     Telephone: (415) 360-2511
12   Facsimile: (415) 795-1081
13

14   Attorneys for Defendant Zoho Corporation.
15
                          UNITED STATES DISTRICT COURT
16                      NORTHERN DISTRICT OF CALIFORNIA
17
     TRICIA TAMKIN, an individual
18                                             Case No. 4:19-cv-07465-KAW
           Plaintiff,
19                                             DEFENDANT ZOHO
                                               CORPORATION’S AMENDED
20                v.                           NOTICE OF REMOVAL OF
                                               CIVIL ACTION
21
     ZOHO CORPORATION, a California
22   Corporation.                              Complaint Filed: October 28, 2019
23
           Defendant.
24

25

26

27

28


     ZOHO’S AMENDED NOTICE OF REMOVAL      1             Case No.: 4:19-cv-07465-KAW
             Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 2 of 7



 1   TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
 2     THE NORTHERN DISTRICT OF CALIFORNIA, PLAINTIFF AND
 3                           PLAINTIFF’S ATTORNEYS:
 4   PLEASE TAKE NOTICE THAT, under 28 U.S.C §§ 1331, 144l, 1446, and
 5   1454 defendant Zoho Corporation (“Zoho”) hereby removes the state court
 6   action described below from the Superior Court of the State of California for
 7   the County of Alameda where it is currently pending as Case No.
 8   RG19040983 to the United States District Court for the Northern District of
 9   California, and submits the following statements of facts, which entitles it to
10   removal.
11              This Court has original jurisdiction over this action under 28 U.S.C.
12   §§ 1331 and 1454 on the grounds that the Superior Court complaint seeks
13   adjudication of a copyright dispute solely arising under federal law, 17 U.S.C.
14   §§ 101 et seq.
15              COMPLIANCE WITH STATUTORY REQUIREMENTS
16         On or about October 28, 2019, Plaintiff Tricia Tamkin (“Plaintiff”) filed
17   a complaint in the Superior Court of California for the County of Alameda,
18   entitled Tricia Tamkin. v. Zoho Corporation, case no. RG19040983.
19   Complaint, Exhibit A at p. 1. The Complaint asserts Zoho used without
20   authorization Plaintiff’s name and likeness in marketing and advertising
21   materials and alleges causes of action for (1) misappropriation of Plaintiff’s
22   name and likeness under California law, (2) misappropriation of Plaintiff’s
23   name and likeness under common law, (3) defamation, (4) violation of right of
24   publicity under Illinois law, and (5) copyright infringement under common
25   law. Complaint, Exhibit A at ¶¶ 12, 17-44. Zoho was served with the
26   Summons and Complaint on November 4, 2019.
27         Pursuant to 28 U.S.C. § 1446(b)(l), a notice of removal may be filed
28   “within 30 days after the receipt by the defendant, through service or

     ZOHO’S AMENDED NOTICE OF REMOVAL        2             Case No.: 4:19-cv-07465-KAW
                Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 3 of 7



 1   otherwise” of the initial pleading from which removability can be ascertained.
 2   28 U.S.C. § 1446(b)(l). Here, Zoho’s notice of removal is timely because it
 3   is filed within 30 days after being served with the Summons and Complaint.
 4         Pursuant to 28 U.S.C § 1446(d), Zoho will promptly provide written
 5   notice of removal of this action to Plaintiff and will promptly file a copy of
 6   this Amended Notice of Removal with the Clerk of the Superior Court of
 7   California for the County of Alameda.
 8         The United States District Court for the Northern District of California
 9   embraces Alameda, the county in which this Action is brought. Therefore, the
10   Court is a proper venue for this Action pursuant to 28 U.S.C. §§ 84 (c) and
11   144l(a).
12                 STATEMENT OF THE GROUNDS FOR REMOVAL
13         As set forth more fully below, this Court has exclusive subject matter
14   jurisdiction under 28 U.S.C. § 1331, which states that “the district courts shall have
15   original jurisdiction of all civil actions arising under the Constitution, laws, or
16   treaties of the United States,” and under 28 U.S.C. § 1454, which states that “[a]
17   civil action in which any party asserts a claim for relief arising under any Act of
18   Congress relating to patents, plant variety protection, or copyrights may be
19   removed to the district court of the United States for the district and division
20   embracing the place where the action is pending.”
21               The Superior Court Action Arises Under Federal Copyright Law
22         A state action can generally be removed if that action could have been
23   brought originally in federal court, i.e., if the District Court has original
24   jurisdiction. 28 U.S.C. § 1441(a); see also 28 U.S.C. § 1454 (recognizing removal
25   if an asserted claim for relief arises under “patents, plant variety protection, or
26   copyrights”); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). To determine
27   whether this Court has original jurisdiction, this Court “examine[s] the ‘well
28


      ZOHO’S AMENDED NOTICE OF REMOVAL          3               Case No.: 4:19-cv-07465-KAW
              Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 4 of 7



 1   pleaded’ allegations of the complaint and ignore[s] potential defenses.” Beneficial
 2   Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003) (citations omitted).
 3          “The presence or absence of federal-question jurisdiction is governed by the
 4   ‘well-pleaded complaint rule.’” Caterpillar Inc., 482 U.S. at 392. Under the well-
 5   pleaded complaint rule, federal-question jurisdiction arises where the “complaint
 6   establishes either that federal law creates the cause of action or that the plaintiff’s
 7   right to relief necessarily depends on resolution of a substantial question of federal
 8   law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 27-28
 9   (1983). “Once an area of state law has been completely pre-empted, any claim
10   purportedly based on that pre-empted state law is considered, from its inception, a
11   federal claim, and therefore arises under federal law.” Caterpillar Inc., 482 U.S. at
12   393.
13          A plaintiff's state-law cause of action is preempted under 17 U.S.C. § 301(a)
14   if: (1) the work involved falls within the general subject matter of the Copyright
15   Act as specified by sections 102 and 103; and (2) the rights that the plaintiff asserts
16   under state law are equivalent to those protected by the Act in section 106 in works
17   of authorship that are fixed in a tangible medium of expression. See 17 U.S.C. §
18   301(a); Kodadek v. MTV Networks, Inc., 152 F.3d 1209, 1213 (9th Cir.1998);
19   Valente–Kritzer Video v. Pinckney, 881 F.2d 772, 776 (9th Cir.1989); Del Madera
20   Properties v. Rhodes & Gardner, Inc., 820 F.2d 973, 976 (9th Cir.1987).
21          Here, Plaintiff’s common law copyright claim alleges ownership of the
22   photograph of Plaintiff’s likeness. Complaint, Exhibit A at ¶ 42. A photograph
23   falls under the general subject matter of the Copyright Act. See 17 U.S.C.
24   102(a)(5) (“pictorial, graphic, and sculptural works.”). Plaintiff further alleges that
25   Zoho’s reproduction, visual display and distribution of Plaintiff’s photograph is
26   unlawful. Complaint, Exhibit A at ¶ 42. The rights asserted fall squarely under the
27   rights protected by section 106(1), (3), and (5), i.e., reproduction, distribution and
28   display. Finally, Plaintiff seeks relief provided by 17 U.S.C. §§ 502 (injunction),

      ZOHO’S AMENDED NOTICE OF REMOVAL          4              Case No.: 4:19-cv-07465-KAW
                Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 5 of 7



 1   504 (damages and profits), and 505 (costs and attorneys' fees). Complaint, Exhibit
 2   A at p. 7. Plaintiff asserts copyright infringement as defined in the Copyright Act
 3   and seeks relief defined in the Copyright Act. Vestron, Inc. v. Home Box Office,
 4   Inc., 839 F.2d 1380, 1382 (9th Cir. 1988) (“The complaint makes out an
 5   infringement claim and seeks remedies expressly created by federal copyright
 6   law.”).
 7         Each of Plaintiff’s remaining causes of action depend on the same
 8   operative facts as the copyright claim, namely, unauthorized reproduction,
 9   distribution and display of Plaintiff’s photograph. See Exhibit A, Complaint, at
10   ¶¶ 21, 25, 28, and 37. This Court has supplemental jurisdiction under 28
11   U.S.C. § 1367(a) because those claims are “so related” to the Copyright claims
12   “that they form the same case or controversy under Article III of the United
13   States Constitution.” Because all of Plaintiff’s claims arise from a “common
14   nucleus of operative fact,” supplemental jurisdiction extends to those claims
15   that do not enjoy original jurisdiction in this Court. United Mine Workers of
16   Am. v. Gibbs, 383 U.S. 715, 725 (1966); Arizona v. Cook Paint & Varnish Co.,
17   541 F.2d 226, 227 (9th Cir.1976).
18         Because Plaintiff’s copyright cause of action arises under the Copyright
19   Act, this Court has original jurisdiction and this case is properly removed.
20             REMOVAL IS TIMELY PURSUANT TO 28 U.S.C. § 1446(b)
21         A notice of removal must be filed “within 30 days after the receipt by the
22   defendant, through service or otherwise” of the initial pleading from which
23   removability can be ascertained. 28 U.S.C. § 1446(b)(l). This removal notice is
24   timely because Zoho removed this action on November 14, 2019, within 30 days
25   from being served with a copy of the Summons and Complaint.
26                             INTRADISTRICT ASSIGNMENT
27         While this matter is an Intellectual Property Action and therefore may be
28   assigned to any division, it has been removed from the Superior Court for the State

     ZOHO’S AMENDED NOTICE OF REMOVAL         5             Case No.: 4:19-cv-07465-KAW
              Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 6 of 7



 1   of California for the Alameda County and a substantial part of the events which
 2   give rise to the Plaintiffs’ claims are alleged to have occurred in the city of
 3   Pleasanton in the County of Alameda where Zoho has its principal place of
 4   business.
 5         WHEREFORE, Zoho prays that the state court action now pending against
 6   it in the Superior Court for the State of California for the County of Alameda be
 7   removed to this United States District Court for the Northern District of California.
 8

 9    Date: November 14, 2019                       By: /s/ Ryan J. Marton
10
                                                    Ryan J., Marton (CA Bar No. 223979)
                                                    ryan@martonribera.com
11

12                                                  Phillip J. Haack (CA Bar No. 262060)
                                                    phaack@martonribera.com
13                                                  Lauren E. Whittemore (CA Bar No.
14                                                  255432)
                                                    lwhittemore@martonribera.com
15                                                  MARTON RIBERA SCHUMANN & CHANG
16                                                  LLP
                                                    548 Market St. Suite 36117
17                                                  San Francisco, CA 94104
18                                                  Telephone: (415) 360-2511
                                                    Facsimile: (415) 795-1081
19

20                                                  Attorneys for Defendant ZOHO
                                                    CORPORATION
21

22

23

24

25

26

27

28


      ZOHO’S AMENDED NOTICE OF REMOVAL          6              Case No.: 4:19-cv-07465-KAW
             Case 4:19-cv-07465-KAW Document 5 Filed 11/14/19 Page 7 of 7



 1                           CERTIFICATE OF SERVICE
 2         I hereby certify that on November 14, 2019, I caused a true and correct copy
 3   of Zoho Corporation’s Notice of Removal to be served on counsel of record for
 4   Plaintiff, D. Burgundy Morgan via e-mail at bmorgan@onellp.com, Deepali
 5   Brahmbhaat via email at dbrahmbhatt@onellp.com, and James D. Myers via e-
 6   mail at jmyers@sls-law.com.
 7

 8   Dated: November 14, 2019                    By: /s/ Ryan J. Marton
 9
                                                 Ryan J. Marton

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ZOHO’S AMENDED NOTICE OF REMOVAL        7             Case No.: 4:19-cv-07465-KAW
